THE             NEY     GENERAL
                                 TEXAS

PRICE  DANIEL
ATTORNEYGENERAL
                          September 13, 1949

     Hon. C. H. Cavnesa            Opinion No-V-901
     State Auditor
     Austin, Texas                 Re: The duty of the Commls-
                                       sioner of the General
                                       Land Office to collect
                                       accounts due that office
     Dear Sir:
                  Your requeet for an opinion reads as follows:
                "In connectionwith our current audit
           of the account8 of the Qeneral Land Office
           we respectfullyrequest that you refer to
           Attorney General's Opinion No, O-5332 (dated
           July 22nd, 1943) and advise us which Depart-
           ment or Offlbtal of,the State has the duty
           of taking action to recover to the State the
           remaining uncollectedaccounts due the Qen-
           era1 Land Office - accounts such aa are
           described In that opinion,
                "Followingthe ruling of the above opfn-
           ion the Land Office ceased extending credit
           to all customers and required funds to be on
           deposit In the General Land Office or the
           State Treasury before services were rendered,
           etc. At that time there were uncollected
           accounts dub the Land Office as follows:
                   "J. Ii,Walker
                    Willfam Ii.McDonald
                    Bascom Glles
                                 Total
                "Beglnnlng~.atthat time collectionswere
           made on these accounts to the point where the
           entire amounts shown due by J. H. Walker and
           Bascom Glles have been satisfactorilyaccount-
           ed for, and a total of $69.25 was collected
           on the William H, McDonald accounts, This
                                                       .-
                                                   -        1
                                                                .-~   .   _




Hon. C, H, Cavness   - Page 2 (V-901)



        leaves a total balance due of $1,551.65
        on said McDonald accotznts. It ueems to
        us steps should be taken to collect this
        balance but of course it is out of our
        province, and your advice in the matter
        will be greatly apprecfated,"
          We have discussed this letter with Rr, Grady
Starnes of your Department,and, a8 we understandhim,
you are not inquiring as to whfch department 01"offf-
clal has the duty of inftiatlnglegal actfon to collect
the amounts due the State, but your questions are as
follows~
          1. Is it the duty of the Commfssionerof the
General Land Office to make a written demand against the
debtor for payment of delinquent sums due the State of
Texas under Art, 3918, V,C.S.?
          2. If the above question Is answered fn the
negative, then which head of department or State Offf-
cial has the duty of making demand?
          We answer your first question fn the afffrm-
ativeand hold that the Commissioner  of the General Land
Office has the duty of making demand for the payment of
delfnquent accounts incurred under Art, 3918, V.C,S,
          Generally. the Caamnfssfonhas onlr those oowers.
duties, and respon~~bflftiesconferred
State v, Post, 169 S.W. 401 (Tex, Cfv,
other grounds, 106 Tex.500, 171
statute, given custody,and-controlof all accounts in the
General Land Office (AI%. 5262,v.c,s,)and the general con-
trol of the Land Office (Art. 5251, V.C,S.). He also has
such implfed powers as ape necessary to the fulfillment
of his express          46 C.J,1032, Officers,Sec.287;
34 Tex. Jur. 44$~%cers,     Sec. 68.
          We believe the makfng of a demand for payment
of sums due the Land Office rests upon the Colnfssfoner
by virtue of the above cited authority.
          In Attorney General$s Opinion V-791, dated
March 24, 1949, It was held as follows:
       .c




Hon. C. H. Cavness - Page 3 (V-9011,


         “It la the dwty of Land Commissioner
    to asoertaln when Interest Is due on delln-
    quent bonus, rentals and royalty and to
    make demand therefore” (Emphaslls-)
     Attorney Qeneralts Opinion O-5332, date& July 22,
1943, holds that the Commiaslonerla without authority
to extend credit In respect to fees required layArt,3918,
v,c.s. The opinion also says:
          “In your letter you Inquire upon wbem
     rests the reaponulbllltyto collect accounts
     for ,theservices of ~,the
                             CommissionerIn tiling
     documents and for certified copies, etc. under
     said Article 3918, Revised Civil Statutes.
     Since there la no authority on the part of
     the official to create such accounts, there
     Is no statutory provision with respect to the
     collectionthereof. The official bond of the
     official protects the rights of the State to
     receive the fees provided for In said Artl-
     cle 3918,”
     We Interpret%he above quoted paragraph to hold that
the Land CommlsaionerIs without statutory authority to
Initiate legal action for collection;and It does not,
therefore, conflict with our holding In the present opinion,
     The duty of making demand rests upon the present Cou-
missioner for Indebtednesscreated during the term of a
predecessor. 46 C.J, 1035, Offfaers, Sec. 301 says:
          “As a general rule, dutlas lmposed~by law
     on public officers are functions and a$trlbutes
     of the office; and they remain, although the in-
     cumbent dies or Is changed, and are to be per-
     formed by the Incumbent,although they MJ:
     have been left undone by the predecesror,
            See also 34 Tex, Jur. 449, Public Officers,SeC.~.
          Since the first question Is answered~~inthe afflrm-
atlve, it will not be necessary to answer the second quel-
tlon,
Hon. C. P. Cavnea8 - Page 4 (V-901),



                     SUEMARY

          The-Commlsalonsrof the General
      Land OffIce has the duty of makIng a
      demand against debtors for delfn uent
      accounts incurred under Art, 3918',V.C.S.
                        YourB VepJrfruly
                    ATTORNEYGERRRALOF TEXAS




,JW:bt



                     APPROVED